Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.490 Page 1 of 60
                                                                               1


  1                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
  2                              SOUTHERN DIVISION

  3    _____________________________________

  4    GUN OWNERS OF AMERICA, INC.,
       GUN OWNERS FOUNDATION,
  5    VIRGINIA CITIZENS DEFENSE LEAGUE,
       MATT WATKINS, TIM HARMSEN, and
  6    RACHEL MALONE,

  7                       Plaintiffs,

  8            v.                                CASE NO:   1:18-CV-1429

  9    MATTHEW WHITAKER, in his official
       capacity as Acting Attorney
 10    General of the United States,
       U.S. DEPARTMENT OF JUSTICE,
 11    BUREAU OF ALCOHOL, TOBACCO,
       FIREARMS AND EXPLOSIVES, and
 12    THOMAS E. BRANDON, in his
       official capacity as Acting
 13    Director, Bureau of Alcohol,
       Tobacco, Firearms, and Explosives,
 14
                          Defendants.
 15
       _____________________________________/
 16

 17
                                     *   *   *   *
 18
                          HEARING on PLAINTIFFS' MOTION
 19                        FOR PRELIMINARY INJUNCTION

 20                                  *   *   *    *

 21
       BEFORE:      THE HONORABLE PAUL L. MALONEY
 22                 United States District Judge
                    Kalamazoo, Michigan
 23                 March 6, 2019

 24

 25
Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.491 Page 2 of 60
                                                                               2


  1    APPEARANCES:

  2

  3    APPEARING ON BEHALF OF THE PLAINTIFFS:

  4            ROBERT J. OLSON
               William J. Olson, P.C.
  5            370 Maple Avenue West, Suite 4
               Vienna, Virginia 22180
  6
               KERRY L. MORGAN
  7            Pentiuk, Couvreur & Kobiljak, P.C.
               2915 Biddle Avenue, Suite 200
  8            Wyandotte, Michigan 48192

  9

 10
       APPEARING ON BEHALF OF THE DEFENDANTS:
 11
               ERIC J. SOSKIN
 12            U.S. Department of Justice
               Civil Division
 13            Federal Programs Branch
               1100 L Street, N.W., Room 12002
 14            Washington, D.C. 20530

 15            MATTHEW J. GLOVER
               Counsel to the Assistant Attorney General
 16            Civil Division
               950 Pennsylvania Avenue, N.W.
 17            Washington, D.C. 20530

 18

 19

 20

 21

 22

 23

 24

 25
           Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.492 Page 3 of 60
                                                                                          3


             1                             Kalamazoo, Michigan

             2                             March 6, 2019

             3                             at approximately 9:10 a.m.

             4                                 PROCEEDINGS

09:10:18     5               THE COURT:    This is File Number 18-1249; Gun Owners

             6    of America, Incorporated, et al. vs. The Bureau of Alcohol,

             7    Tobacco, Firearms and Explosives, et al.

             8               This matter is before the Court on plaintiffs'

             9    motion for a preliminary injunction, which is ECF Number 9.

09:10:42    10               The record should reflect that Attorneys Olson and

            11    Morgan represent the plaintiffs.        Attorneys Soskin and

            12    Glover represent the defendants.

            13               The Court is ready to proceed.       Mr. Olson, you may

            14    proceed, sir.

09:10:55    15               MR. OLSON:    Yes, sir.    Good morning, your Honor.

            16               THE COURT:    Good morning, sir.

            17               MR. OLSON:    We are, as the Court is aware, here

            18    to -- for the Court to decide whether 20 days from today an

            19    estimated 500,000 Americans, if not many more, are going to

09:11:19    20    be required to destroy or surrender property that they have

            21    lawfully owned and the ATF for 10 to 15 years has stated is

            22    perfectly lawful to own, and now has suddenly decided

            23    constitutes a machinegun under federal law.          And, your

            24    Honor, I believe that there are two important reasons here

09:11:40    25    that not only weigh heavily in favor of granting the
           Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.493 Page 4 of 60
                                                                                          4


             1    preliminary injunction, but actually require it in this

             2    case.

             3               The first one is it's been our position since the

             4    filing of our Complaint that the federal statute defining a

09:11:53     5    machinegun is clear and unambiguous, and the government

             6    actually agrees.      If you look at final rule, I'm looking at

             7    Page 66527 of the Federal Register, they say even if the

             8    statute is unambiguous -- and they say this two or three

             9    times, so they are -- they clearly believe the statute is

09:12:13    10    unambiguous -- and they say even if it's not, and they make

            11    their other argument, but and I think that sort of

            12    forecloses everything else because the Supreme Court has

            13    held, and I'm reading from Connecticut National Bank vs.

            14    Tremain, this is Justice Thomas speaking, he says, "When the

09:12:28    15    words of a statute are unambiguous, the judicial inquiry is

            16    complete."    The Ninth Circuit in TRW Rifle, it's in our

            17    reply brief, they say, "If the statute is unambiguous,

            18    courts simply follow the standard course of applying the

            19    definition to the facts."

09:12:45    20               ATF does not want this Court, your Honor, to apply

            21    the definition to the facts because as ATF admits, and this

            22    is their words, "Absent the revised definition, ATF could

            23    not restrict bump stocks."       And one of the reasons that that

            24    is the case is because bump stocks do not fire more than one

09:13:05    25    round by a single function of the trigger, and that's a
           Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.494 Page 5 of 60
                                                                                          5


             1    statutory term, and we have made that argument a half dozen

             2    times and it has never been contested by the government,

             3    your Honor.     And again, using their words, the only way to

             4    get bump stocks to fall within the statute is to "expand the

09:13:24     5    definition to include language that would then cover bump

             6    stocks."    Of course, the Supreme Court has held, we've cited

             7    this case, the Digital Realty Trust case in our brief.            They

             8    cite, the definition -- "An unambiguous definition precludes

             9    the agency from more expansively interpreting the term."

09:13:42    10    And that's honestly what they admit they are doing here.

            11    They are expanding the definition to include bump stocks.

            12    And if the definition, if your Honor finds the definition to

            13    be ambiguous, then I think that raises questions whether

            14    there is a void for vagueness argument there then.           It's not

09:13:59    15    clear what statutes a machinegun, and Congress has then

            16    failed its duty to clearly define what constitutes a crime.

            17               THE COURT:    Well, there have been multiple people

            18    prosecuted under the statute criminally, correct, and those

            19    convictions were upheld, right?

09:14:14    20               MR. OLSON:    Certainly.    I think--

            21               THE COURT:    So the statute, if it meets the

            22    threshold of criminal prosecutions, doesn't that implicate

            23    that argument here?

            24               MR. OLSON:    I think that's been based on the

09:14:28    25    assumption that since 1934 the statute has been unambiguous,
           Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.495 Page 6 of 60
                                                                                          6


             1    and Courts have had no problem interpreting it and implying

             2    it in cases.     Suddenly now in 2018, it's ambiguous according

             3    to the government.      They have never seen fit to change the

             4    definition in all of these years until ordered to do so

09:14:48     5    essentially by President Trump, and to reach a particular

             6    conclusion, which their briefing admits that they set out

             7    with this particular intent and purpose in mind and then

             8    crafted a regulation that would meet the intended result.

             9               What ATF --

09:15:06    10               THE COURT:    What rule of statutory construction do

            11    you rely on to assert that the statute is unambiguous?            I

            12    don't think that's clear from your briefing.

            13               MR. OLSON:    I guess that automatically at least we

            14    would argue the plain meaning, single function of the

09:15:26    15    trigger as we argued you would -- we argued that you

            16    ordinarily would use the plain meaning, but in this case,

            17    it's clear from that language and, as the government points

            18    out, Congress didn't use the ordinary language, they didn't

            19    use pulling the trigger, which is what people ordinarily

09:15:42    20    would talk about when discussing shooting a gun.           They used

            21    function of the trigger, and I think there is a reason for

            22    that, and it's very clear that Congress meant this term to

            23    have a technical sort of scientific definition, and that's

            24    what ATF says that their specialty is, is in technical

09:15:58    25    analysis, not in what they have now shifted the statute to.
           Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.496 Page 7 of 60
                                                                                          7


             1    Single pull of the trigger looks at the subjective intent of

             2    the shooter and what the shooter is doing, how the shooter

             3    is interacting with the gun.        And we get into intent and

             4    subconscious thinking, and certainly the ATF is no expert at

09:16:15     5    any of that, your Honor.

             6               THE COURT:    Go ahead.    Thank you.

             7               MR. OLSON:    In this case, it's interesting to look,

             8    because ATF doesn't ever say we are defining machinegun,

             9    because Congress has defined a machinegun, it's given a

09:16:30    10    multi-part fairly lengthy definition.         So what ATF says

            11    they're doing, and again, their words, they say the terms

            12    contained in the definition are undefined.          Of course, they

            13    are undefined, because Congress doesn't define definitions

            14    and then define the definitions of the definitions, and it

09:16:47    15    just goes on, but that's what ATF purports to do here.            And

            16    that's the only way you would get to the result they want is

            17    you take machinegun, and for example, one of the elements is

            18    that it fires automatically, and that is the definition.

            19    But now they want to define automatically as a self-acting

09:17:02    20    or self-regulating mechanism, and then we talk about a

            21    mechanism.    So in their brief in opposition on Page 21, we

            22    actually get into a discussion and argument about what a

            23    mechanism is.     And so now we are three iterations away from

            24    what the statute says.

09:17:19    25               When it comes to the other elements, the single
           Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.497 Page 8 of 60
                                                                                          8


             1    function, they have defined it for a number of years as a

             2    single pull of the trigger, not a single function of the

             3    trigger.    But now in the final rule, they move from single

             4    pull of the trigger to single pull of the trigger and

09:17:35     5    analogous motions, because they realize there is a problem

             6    with single pull and it doesn't encompass everything, all

             7    the ways a trigger could be activated.         And now in their

             8    briefing, they have a whole list of analogous motions that

             9    they want to be covered under single pull.          And as we point

09:17:51    10    out in our briefing, if you just go with single function,

            11    that covers all of the ways a trigger could be activated,

            12    covers pulls and pushes and switches and paddles.           And I

            13    think Congress recognized that.        Clearly they had

            14    machineguns back in 1934 that were activated by paddles or

09:18:08    15    different things that weren't a typical trigger, and so

            16    Congress used that terminology so you would look at the

            17    trigger and look at its function.

            18               So we keep ATF, in order to get where they want,

            19    they keep getting further and further away from what the

09:18:24    20    statute and what the definition in the statute actually

            21    says, and it sort of begs the question how many iterations

            22    you need to have of defining definitions of definitions, and

            23    it seems like the answer is as many as it takes until bump

            24    stocks are machineguns, your Honor.

09:18:38    25               One of the issues that I wanted to raise was
           Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.498 Page 9 of 60
                                                                                          9


             1    something that the Court's no doubt familiar with, the

             2    government's recent filing just last week, the Notice of

             3    Supplemental Authority discussing Judge Friedrich's opinion

             4    in DC and the issue of deference.        And in our initial

09:18:59     5    briefing, we had argued there is no Chevron deference in a

             6    determination like this.

             7               THE COURT:    You don't get Chevron deference if the

             8    statute is--

             9               MR. OLSON:    Certainly, certainly.      Even if the

09:19:11    10    Court decided the statute were ambiguous, ATF has now

            11    disclaimed any deference at all.        They say --    They cite the

            12    Apel decision, the 2014 Supreme Court Apel decision, and

            13    there the Court says we have never held that the

            14    government's reading of a criminal statute is entitled to

09:19:28    15    any deference.     And certainly that means Chevron deference,

            16    your Honor.     I think the government admits that.        But the

            17    other thing I think that that forecloses is --

            18               THE COURT:    Well, wasn't the critical word you just

            19    spoke, the criminal context or criminal --

09:19:43    20               MR. OLSON:    Criminal statute.

            21               THE COURT:    -- as opposed to this is something

            22    different, right?

            23               MR. OLSON:    This case, your Honor?

            24               THE COURT:    Well, this is not a criminal

09:19:51    25    prosecution.     There are certain rules of statutory
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.499 Page 10 of 60
                                                                                    10


            1   construction as it relates to criminal statutes which the

            2   context is totally different here, right?

            3             MR. OLSON:    This is not a criminal prosecution,

            4   your Honor, but this is a criminal statute that was enacted,

09:20:06    5   reenacted as Title 2 of the Gun Control Act in 1968.          It's

            6   interspersed and intermingled.      The gun Control Act relies

            7   on the NFA definition.     Just because we are not here in a

            8   criminal matter doesn't mean this should be a different

            9   rule, I would think for this case, and then if six months

09:20:25   10   down the line ATF chooses to prosecute someone, the statute

           11   has to mean the same thing in both contexts, I would think.

           12   And the government has admitted that they are due no

           13   deference here.

           14             And so I think the important thing is that, you

09:20:39   15   know, if Chevron is out, that also means that 706 deference

           16   is out under the APA, your Honor, because that discusses

           17   arbitrary and capricious and those sorts of concepts.          And

           18   as Judge Friedrich mentioned in her DC opinion, and every

           19   other case that I've read on this, it says that Chevron

09:21:01   20   deference and 706(a) -- or 706 deference, they overlap, the

           21   analysis is basically the same.       Because in Chevron you're

           22   asking whether something is arbitrary and capricious, and in

           23   706 you're asking if something is arbitrary and capricious.

           24   So the deference, in Apel says, any deference, it doesn't

09:21:18   25   say Chevron deference.     We have held that the government's
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.500 Page 11 of 60
                                                                                    11


            1   reading of criminal statute is not entitled to any

            2   deference.   I would argue that forecloses 706 deference as

            3   well, that it's not just as the government argues, that they

            4   had a reasonable interpretation of the statute, that there

09:21:36    5   was nothing foreclosing their argument or anything like

            6   that, that it's actually a function for this Court to itself

            7   determine what the statute actually means, not so long as

            8   ATF has a reasonable interpretation of the statute, we'll go

            9   with that, if that makes sense.

09:21:56   10             As we cited in Abramski, the Abramski decision

           11   which was decided a few months of after Apel, the Court went

           12   even further and they were actually dealing with the case

           13   where ATF was a party and they were dealing with an ATF

           14   interpretation of the statute, and they said, "ATF's old

09:22:12   15   position is no more relevant than its current one, which is

           16   to say not relevant at all.      When the government interprets

           17   a criminal statute too broadly, as it sometimes does, or too

           18   narrowly, as ATF used in that case, a Court has an

           19   obligation to correct its error."       So I would say that even

09:22:27   20   if this Court found the statute to be ambiguous, that it's

           21   almost a de novo review of what the statute means, and there

           22   is no deference to the government any more than there is

           23   deference to the plaintiffs.      It's all just the power to

           24   persuade of the briefs.

09:22:43   25             Your Honor, there is one other thing that I wanted
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.501 Page 12 of 60
                                                                                    12


            1   to discuss that we mentioned briefly in our opening brief,

            2   and it came up in both oral arguments in DC in front of

            3   Judge Friedrich, and that was ATF's, their application of

            4   the final rule to rubber bands.       And if you look at

09:23:17    5   Page 66551 of the final rule, they say that, "Individuals

            6   wishing to replicate the effects of bump stock type devices

            7   could also use rubber bands, belt loops or otherwise train

            8   their trigger finger to fire more rapidly, this would be

            9   their alternative to using bump stock type devices."          And

09:23:36   10   that has not always been ATF's position.        They have had

           11   opinion letters over the years where they have said if a

           12   rubber band is affixed to a rifle in a certain way, that it

           13   might make it a machinegun.      And so they are basically

           14   counseling people to tread lightly here because we haven't

09:23:52   15   determined this, but it could be.       But in the final rule,

           16   your Honor, the ATF puts its rubber stamp on rubber bands.

           17   They say go to town.

           18             THE COURT:    Rubber stamp on rubber bands.       Go

           19   ahead.

09:24:06   20             MR. OLSON:    Sorry.

           21             So you look at a rubber band, your Honor, and you

           22   look at the -- I would obviously argue that under the

           23   statute, a rubber band hooked around the trigger of an AR-15

           24   wrapped around the front of the magazine well and back

09:24:25   25   around the trigger that provides some forward assistance for
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.502 Page 13 of 60
                                                                                    13


            1   the trigger reset, and then when coupled with recoil of the

            2   firearm, those two forces together are enough to articulate

            3   the trigger, to reset the trigger, and then the shooter

            4   would press the trigger and fire another round.         Under the

09:24:41    5   statute, the way it's written, I would say it's still not a

            6   machinegun, because it's still firing one round for every

            7   mechanical function of the trigger.       You have a trigger

            8   break and a trigger reset, one function of the trigger.           But

            9   even if you look at ATF's definition that they have

09:24:56   10   constructed and you apply it to a rubber band, a rubber

           11   band, it fires, it works automatically, it elongates and it

           12   compresses, and doing that is certainly harnessing recoil

           13   energy, and it's certainly self-acting and self-regulating.

           14   These are all the concepts that ATF throws around in its

09:25:17   15   final rule.

           16             And if you -- if just for the sake of argument we

           17   go with single pull of the trigger, when you're firing an

           18   AR-15, say, with a rubber band, the trigger finger never

           19   physically separates from that trigger, so it could be

09:25:34   20   understood to be a single pull of the trigger.         So a rubber

           21   band, your Honor, meets every single one of the criteria

           22   that ATF itself has established for a machinegun, yet here

           23   they say use your rubber bands, don't use your bump stock.

           24   A bump stock fits none of the criteria that we've argued

09:25:51   25   under ATF's constructive definition, and yet they're saying
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.503 Page 14 of 60
                                                                                    14


            1   bump stocks are machineguns.

            2             One of the other things that we have pointed to is

            3   semi-automatic firearms themselves, that there is a danger

            4   here that, left unchecked and given this new authority to

09:26:09    5   expand the definition and thus expand the statute that a

            6   future administration, a future ATF could come in and apply

            7   this definition of machineguns to semi-automatic firearms,

            8   which everyone hopefully knows are completely different

            9   things.   But under the way they have written this final

09:26:28   10   regulation is, you know, a semiautomatic firearm, when you

           11   pull the trigger and discharge a round, you set into motion

           12   a series of events.     The bolt or slide comes to the rear,

           13   the spent casing is ejected, the bolt with a spring assisted

           14   goes back forward, strips another round off, and puts it

09:26:47   15   into the chamber, and all the trigger components reset.

           16   Your Honor, all of that happens automatically once you have

           17   a trigger break.    And all of that happens, it's a

           18   self-acting, self-regulating mechanism, and it all happens

           19   by harnessing the recoil energy of the fired shot.

09:27:05   20             And what is also interesting is in basic shooting

           21   instruction, and when you get into this a little bit, one of

           22   the things that shooters are taught is that when you're

           23   firing a semi-automatic multiple rounds, you have trigger

           24   slack and then you get to sort of a wall, and you have a

09:27:24   25   trigger break, where there would be a 3, 4 or 5 whatever
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.504 Page 15 of 60
                                                                                    15


            1   poundage, it is necessary to then discharge the trigger.

            2   When that happens, the novice shooter, the instinct is to

            3   have their finger jump back off the trigger and lose contact

            4   with the trigger, but shooters are taught to just release

09:27:45    5   the trigger enough to allow the trigger to reset.          So if you

            6   have that slack and that take-up of the trigger, you don't

            7   let off, you don't release all of your pressure on the

            8   trigger, so you work in this very small space of trigger

            9   break, trigger reset, trigger break, trigger reset, so I

09:28:03   10   would clearly argue against it in such a case, but I could

           11   see a scenario where, in the future, ATF could say that's a

           12   single pull of the trigger, because your finger never leaves

           13   the trigger and it's constantly exerting force on that

           14   trigger.   So in that sense, once again, bump stocks fit none

09:28:18   15   of their criteria, and semi-automatics, at least the

           16   argument could be made that fit every single one of their

           17   criteria, and that's a very dangerous road to go down to

           18   adopt a regulation that could be used in the future to ban

           19   semi-automatic firearms as a class.

09:28:35   20              THE COURT:   ATF has been consistent since 2006 on

           21   the issue of single pull, right?

           22              MR. OLSON:   With the Akins accelerator, yes, your

           23   Honor.   Well, I would say they've been consistent on single

           24   pull, but now they have moved from single pull to single

09:28:50   25   pull and analogous motion.      So now they wish to change that
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.505 Page 16 of 60
                                                                                    16


            1   further.   The Court in Akins never upheld the additional

            2   language, never looked at that, never realized that when you

            3   move from single function to single pull, and then there's

            4   other ways to pull a trigger, that that creates a whole host

09:29:08    5   of problems that you then have to fix.        So that's one of the

            6   two problems we see with Akins, your Honor.         The other

            7   being, if you look at Akins, and I'm reading on Page -- I'm

            8   not seeing a page cite here that's easily determinable, but

            9   it says, under the APA, "We defer to the agency unless it

09:29:32   10   acts arbitrary and capriciously on the other elements."            So

           11   they are saying we are giving deference to the agency.

           12   Under Akins and Abramski -- Akins was in 2009, your Honor.

           13   I'm sorry, a lot of cases that begin with A here.          Under

           14   Apel and Abramski, I think that's foreclosed any sort of

09:29:49   15   deference.   I actually think Akins has not been overruled,

           16   but the basis for the decision has been overruled, your

           17   Honor, the deference.     I don't even think that the Eleventh

           18   Circuit's opinion still governs in the Eleventh Circuit

           19   after those two cases.

09:30:05   20              Your Honor, if you have any questions, I would be

           21   happy to try to address them.      I don't know that I have

           22   anything further at this time.

           23              THE COURT:   All right.    Thank you.    I'll come back

           24   to you, I'm sure.

09:30:20   25              Mr. Soskin, go ahead, sir.
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.506 Page 17 of 60
                                                                                    17


            1             MR. SOSKIN:    Good morning, your Honor.

            2             THE COURT:    Morning.

            3             MR. SOSKIN:    Thank you for having us out in defense

            4   of the Department of Justice's bump stock rule.         Today I am

09:30:32    5   joined by Mr. Glover who will be addressing issues including

            6   the preliminary injunction factors and the department's

            7   change of position as far as this final rule.         I'll be

            8   addressing the rules, interpretations and applications to

            9   the bump stock.

09:30:50   10             And before I go further, I would just like to thank

           11   the local U.S. Attorney's Office, which was immensely

           12   helpful in this process.     Ryan Cobb couldn't be here today,

           13   but he and his colleagues have been tremendous assistance

           14   and they would have done a fine job here had the wheels of

09:31:09   15   bureaucracy not dictated for me and Mr. Glover to come out

           16   ourselves.

           17             So let's start here.     What is --

           18             THE COURT:    We created this weather just for you,

           19   Mr. Soskin.

09:31:22   20             MR. SOSKIN:    Well, thank you.     It feels just like

           21   home.   I'm originally from South Bend.

           22             THE COURT:    Are you really?

           23             MR. SOSKIN:    And we had, you know, plenty of

           24   surprise lake effect days, so.

09:31:31   25             THE COURT:    Okay.   Did you go to Notre Dame?
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.507 Page 18 of 60
                                                                                    18


            1              MR. SOSKIN:   I did not.    I always thought I would

            2   go to Notre Dame, but ended up going to school out of state.

            3              THE COURT:    Where did you go to school?

            4              MR. SOSKIN:   Williams College in Massachusetts.

09:31:44    5   Also plenty of cold weather and snow there.

            6              THE COURT:    Oh, yes, absolutely.

            7              MR. SOSKIN:   So what is a bump stock in practical

            8   terms?   People use them to be able to shoot faster.         It

            9   lets, as various videos that you can find on YouTube will

09:32:03   10   demonstrate, lets a shooter of ordinary skill fire a

           11   semi-automatic rifle like you might buy at Wal-Mart or

           12   Cabela's almost as fast as the world's fastest shooter, but

           13   without all of the training and experience and difficulty

           14   required to achieve that level.       This is a case about

09:32:23   15   whether the Department of Justice's rule recognizing that

           16   bump stocks are machineguns is not arbitrary, capricious, in

           17   conflict with the statute or based on factors that Congress

           18   did not intend in its three components.        One, the definition

           19   of single function of the trigger as single pull of the

09:32:44   20   trigger, as an ATF did as early as 2006 and courts have

           21   subsequently upheld.     Two, interpreting the term

           22   automatically to mean as the result of a self-acting or

           23   self-regulating mechanism that includes human input as a

           24   part.    And three, applying these definitions to a bump stock

09:33:06   25   type device to conclude a bump stock is a machinegun
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.508 Page 19 of 60
                                                                                    19


            1   consistent with how it is used.       And because none of those

            2   three elements of the final rule are arbitrary and

            3   capricious, plaintiffs cannot establish a substantial

            4   likelihood of success and are not entitled to their

09:33:24    5   preliminary injunction.

            6             Let's start by looking at the text of the statute.

            7   What is it that we are interpreting here?        In the National

            8   Firearms Act, Congress defined a machinegun as any weapon

            9   which shoots, is designed to shoot or can be readily

09:33:40   10   restored to shoot, automatically more than one shot without

           11   manual reloading by a single function of the trigger.          And

           12   that's codified in Section 5845(b) of Title 26.         That

           13   definition in turn was incorporated into the Gun Control Act

           14   and into the Firearm Owners Protection Act, which enacted 18

09:34:02   15   U.S.C. 19220, thereby making -- thereby prohibiting the

           16   possession of newly manufactured machineguns prospectively

           17   from that date.    The first element--

           18             THE COURT:    Is this statute ambiguous or not?

           19             MR. SOSKIN:    The statute is -- was unambiguous in

09:34:25   20   its application until we had bump stocks, a new development,

           21   a new type of -- a new type of firearm implement to which

           22   the statute had been applied.      So everyone understood what a

           23   machinegun -- that everything that was a machinegun was a

           24   machinegun until this question arose of how do we treat bump

09:34:47   25   stocks.   So you would have to say that at the present time
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.509 Page 20 of 60
                                                                                    20


            1   where we live in a world with bump stocks, the statute is

            2   ambiguous as to its application to those devices.

            3             THE COURT:    What implication does that have for

            4   criminal prosecutions of individuals who, assuming the rule

09:35:04    5   goes into effect and is, passes muster with the Appellate

            6   Courts, what implication does that position have vis-a-vis a

            7   criminal prosecution of someone under the statute?

            8             MR. SOSKIN:    Because the final rule now lays out a

            9   clarifying definition, that is sufficient in our view to

09:35:27   10   close the ambiguity and permit possession of bump stocks to

           11   be prosecuted.    There should be no effect on any

           12   conventional device that has always been understood to be a

           13   machinegun.

           14             THE COURT:    Well, the United States Attorney is not

09:35:44   15   going to be able to rely on Chevron deference in a criminal

           16   case, right?

           17             MR. SOSKIN:    Well, that's right, your Honor, and we

           18   are not able to rely on Chevron deference here for the same

           19   reason, your Honor, and that's why we set that out in our

09:35:59   20   Notice of Supplemental Authority.       We are asking -- the

           21   final rule sets forth what must be the interpretation of a

           22   machinegun as it applies to bump stocks, otherwise --

           23   otherwise there will obviously be the challenges that you

           24   are identifying for prosecution of those persons.          We can't

09:36:24   25   order people to surrender their bump stocks unless they are,
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.510 Page 21 of 60
                                                                                    21


            1   in fact, covered by the criminal prohibition in 9220.

            2              THE COURT:    Thank you.

            3              MR. SOSKIN:   So the subterms within the statute are

            4   left undefined, and contrary to my friend's presentation

09:36:49    5   here, it is not unusual for Congress to promulgate a

            6   definition and then promulgate definitions of terms that are

            7   within that definition.     If you look at the prohibition, for

            8   example, on felon -- what is commonly known as felons in

            9   possession of firearms, in 18 U.S.C. 922(g)(1), it relies on

09:37:11   10   a definition that is set forth in I believe 921(a)(20),

           11   which in turn relies on the definition of several of those

           12   terms in there.    And so it is not an extraordinary

           13   proposition for the government, where the statutory

           14   definition leaves certain terms undefined, to step in as it

09:37:35   15   has done here and say here is the clarified, meaning here is

           16   a regulation defining further what those undefined terms

           17   mean.   And the final rule says that a single function of the

           18   trigger is a single pull of the trigger and analogous

           19   motions.   And that is not an arbitrary and capricious

09:37:55   20   interpretation in light of the significant evidence that

           21   supports the appropriateness of this definition.

           22              First, of course, is the decade of history of this

           23   regulatory interpretation.      As plaintiff's counsel

           24   acknowledged, this is not something new that the department

09:38:14   25   is applying for the first time in the final rule.          To the
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.511 Page 22 of 60
                                                                                    22


            1   contrary, ATF began interpreting a single function of the

            2   trigger as a pull in 2006 in the context of the Akins

            3   accelerator device, one of the first bump stock type devices

            4   that ATF was asked to classify, and over which at first it

09:38:36    5   made an error and classified it as not a machinegun, and

            6   then shortly thereafter reversed its position, classified it

            7   as a machinegun.    That issue was litigated, and the District

            8   Court, the Middle District of Florida and the Eleventh

            9   Circuit, ultimately upheld the reclassification of the Akins

09:38:57   10   device as a machinegun and relied on the interpretation of

           11   single function of the trigger as a single pull of the

           12   trigger.

           13              THE COURT:    What is new here is pointed out by

           14   Mr. Olson is the analogous motions language.         Could you help

09:39:13   15   me with that?

           16              MR. SOSKIN:   So the analogous motions language was

           17   a logical outgrowth of the definition set forth in the

           18   proposed rule, and that reflects the agency's efforts to

           19   address the comments that were received in the course of

09:39:30   20   publishing the notice of proposed rule making, receiving

           21   comments, and then promulgating a final rule.         Many of those

           22   comments suggested that the interpretation of single

           23   function of the trigger, just as single pull of the trigger,

           24   may be inconsistent with the operation of some specific

09:39:52   25   types of machineguns as recognized in -- as recognized in
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.512 Page 23 of 60
                                                                                    23


            1   courts.   So for example, devices that operate based on a

            2   switch or I think my colleague, my friend was referencing a

            3   paddle, and so those are elements that are analogous, those

            4   are things that are analogous to a pull, and that should

09:40:17    5   properly be included in the final rules definition.

            6             Where did ATF get the equation of single function

            7   to single pull from?     Well, it came right from the Supreme

            8   Court's opinion in the Staples case, which in the very first

            9   footnote articulated the distinction that the Supreme Court

09:40:40   10   was going to apply in that opinion between automatic and

           11   semi-automatic weapons, i.e., between machineguns and not

           12   machineguns.   And Justice Thomas wrote, "As used here, the

           13   terms automatic and fully automatic refer to a weapon that

           14   fires repeatedly with a single pull of the trigger."          And

09:41:02   15   then he continued, "Such weapons are machineguns within the

           16   meaning of the act.     We use the term semi-automatic to

           17   designate a weapon that fires only one shot with each pull

           18   of the trigger."

           19             And therein, the Supreme Court recognized that

09:41:19   20   function and pull or single function and single pull of the

           21   trigger in this context were synonymous, and that is where

           22   in part the agency drew its 2006 re-- 2006 interpretation

           23   from.   Again, in Akins, the District Court and the Eleventh

           24   Circuit affirmed this view.

09:41:43   25             However, it's not just based on that, as our brief
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.513 Page 24 of 60
                                                                                    24


            1   explained, understanding single function as single pull is

            2   also consistent with the ordinary meaning.        And our brief

            3   has dictionary definitions for pull the trigger and

            4   function.    Judge Friedrich's opinion in DC cited to the 1933

09:42:06    5   Oxford English dictionary definition that was at the time

            6   that the National Firearms Act was promulgated for function.

            7   And a function is the mode of action by which it fulfills --

            8   something fulfills its purpose.       Here I think we all

            9   understand that the way a machinegun operates is through the

09:42:28   10   shooter pulling the trigger, and that pull is a description

           11   of the way of the function by which a machinegun performs

           12   its purpose.    And this has been adopted so widely, of

           13   course, that pull the trigger has derivative colloquial

           14   meanings.    We think of pull the trigger as being what you do

09:42:49   15   to initiate a significant decision.       You know, Ms. Smith,

           16   are you going to pull the trigger on that home purchase?           Or

           17   Mr. Johnson, are you going to pull the trigger on your

           18   engagement proposal to Ms. Smith?       That understanding that

           19   "pull the trigger" is how we initiate the firing of a

09:43:12   20   firearm, helps us make sense out of this definition.

           21               Now, plaintiffs object that we have moved from the

           22   mechanics of the trigger to the finger, and that the finger

           23   is not in the statute.     But function really is about the

           24   nature of the operation, and that is the finger as much as

09:43:35   25   it is the trigger.    That's what is required to understand
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.514 Page 25 of 60
                                                                                    25


            1   cases like Fleischli, your Honor, which is the Seventh

            2   Circuit case the parties have cited about a minigun and

            3   whether a minigun operated by a switch can be conceived of

            4   as a -- is properly classified as a machinegun.         The reason

09:43:56    5   is that it's the nature of the operation, the shooter's

            6   decision to initiate firing.

            7             Automatically is the second element in which a

            8   definition is promulgated in the final rule.         And the final

            9   rule defines automatically as meaning the result of a

09:44:18   10   self-acting or self-regulating mechanism that allows the

           11   firing of multiple rounds through a single function of the

           12   trigger or a single pull of the trigger.        And this, too, is

           13   not an arbitrary or capricious definition.        In fact, it

           14   accords with the plain text, because it's drawn from a 1934

09:44:39   15   dictionary, again, at the time that the single function of

           16   the trigger definition was adopted.       And that means having a

           17   -- and that definition highlights the importance that

           18   something automatic performs a required act at a particular

           19   point in an operation.     And that's really important.

09:45:02   20   Something that is automatic doesn't have to automate the

           21   entire process, it needs to automate a step in the process.

           22   And here, the step that is being automated is the direction

           23   by the shooter of recoil in a useful direction, i.e., into

           24   helping reset the trigger and reengage the firearm to fire

09:45:28   25   another shot.
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.515 Page 26 of 60
                                                                                    26


            1              That is also consistent with past judicial

            2   interpretations, your Honor.      For example, we've cited the

            3   Olofson case which describes how the discharge of a

            4   machinegun occurs as a self-acting mechanism set in motion

09:45:47    5   by a single function of the trigger.

            6              Plaintiffs are concerned that the inclusion of a

            7   person in this process renders it non-automatic, but I think

            8   that objection is belied by a comparison of a bump stock to

            9   the kind of device that everyone here agrees is a

09:46:16   10   machinegun, the type of machinegun that has always

           11   unambiguously been understood to be encompassed by the

           12   statute.   If you compare a video of an individual firing a

           13   bump stock equipped rifle with an individual firing a

           14   conventional machinegun, what you will see is great

09:46:35   15   similarities in the degree to which this is an automatic act

           16   and great similarities in the extent to which the shooter

           17   must employ manual measures to maintain control of the

           18   firearm, including the person as a component of the firing

           19   process does not defeat automaticity.

09:46:59   20              The third element of the final rule is the

           21   application of that definition to bump stock devices.          And

           22   again here I think it's helpful to return to the big

           23   picture.   The incorporation of a bump stock into your

           24   ordinary semi-automatic rifle that tens of millions of

09:47:25   25   Americans, if not a hundred million Americans own, and that
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.516 Page 27 of 60
                                                                                    27


            1   can be purchased, unlike a post-1986 machinegun, which is

            2   illegal, can be purchased almost anywhere.

            3              Did Congress intend for a device that allows a

            4   shooter to make a semi-automatic rifle function essentially

09:47:51    5   as a machinegun to be exempted when it banned newly

            6   manufactured machineguns from private possession?          No, it

            7   did not.   As our brief explains, Congress was concerned

            8   about preventing the serious law enforcement problems that

            9   would develop if machineguns continued to be promulgated --

09:48:13   10   continued to be manufactured and sold to anyone who at that

           11   time was willing to pay the small tax.        It had become small

           12   over the passage of 60 -- 52 years, I suppose, and be able

           13   to acquire those.    That is why the Firearm Owners Protection

           14   Act, which as its name suggests, was largely about shielding

09:48:44   15   firearm owners from government action, did include this

           16   prohibition.   And Congress saw no problem with doing this,

           17   because the only useful advantage that machineguns confer on

           18   a shooter is the rate of fire, and that's not really a

           19   useful self-defense feature, it's not really a useful

09:49:06   20   hunting feature to be able to fire ammunition at the rate

           21   that a machinegun can do.      And so that's why, when you look

           22   and you see that these devices are equivalent in their

           23   function, it confirms that it was not arbitrary and

           24   capricious for the department to adopt this definition.

09:49:29   25              Now, my friend across the aisle here described, I
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.517 Page 28 of 60
                                                                                    28


            1   think, well, the manner in which a bump stock equipped rifle

            2   fires.   The key elements in the department's application of

            3   the definition to a bump stock are that it allows a shooter

            4   to set up essentially a self-regulating mechanism using his

09:49:55    5   two hands and his shoulder, and the bump stock device, in

            6   previous arguments like that, a kind of air rifle thing, but

            7   there's really nowhere in my field of fire here where I

            8   wouldn't be aiming at one of the Court's personnel, so I'm

            9   going to refrain from doing that, your Honor.         The shooter

09:50:19   10   shoulders the rifle, places his trigger finger on the ledge

           11   that a bump stock device provides for this purpose, places

           12   the non-trigger hand somewhere else, usually it's on the

           13   barrel shroud or the foregrip of the rifle, and then applies

           14   continuous and appropriate level of forward pressure and

09:50:42   15   rearward pressure.    And within that zone of pressure and

           16   within the space or along the tube provided for the purpose

           17   by the bump stock device, the mechanism, the rifle

           18   reciprocates while the shooter's intent remains to pull the

           19   trigger.   The existence of that space and the tube, and/or

09:51:08   20   the tube, they limit the recoil-induced movement and help

           21   the shooter maintain this reciprocating effect within a

           22   narrow linear zone, and that is why the bump stock equipped

           23   rifle appears to fire no differently than a conventional

           24   machinegun.   And it does so easily without all of the

09:51:34   25   training requirements and experience requirements that are
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.518 Page 29 of 60
                                                                                    29


            1   necessary to achieve that result with unassisted bump

            2   firing.

            3              Plaintiffs have several objections to this

            4   application.   One, which you heard just a few minutes ago,

09:51:55    5   is that this represents an expansion of the statutory

            6   definition, but it is not an expansion of the text of the

            7   statute.   It's an expansion of the unnecessarily narrow way

            8   in which ATF had been interpreting the statute.         ATF,

            9   subsequent to the Akins accelerator ruling, had judged the

09:52:24   10   application of the statute to a device based on whether that

           11   device contained a spring.      Why a spring?    Because that's

           12   what they had seen before, that's what they were familiar

           13   with before.   But nothing in the statutory text as the final

           14   rule explains, requires that there be a spring there.

09:52:44   15              Plaintiffs object, and I addressed this before,

           16   about the change from the trigger to the shooter as

           17   reflected in the change in language or the interpretation of

           18   function as pull.    But pull is fundamentally a concept

           19   that's about the human action.      What is the shooter doing?

09:53:09   20   In our brief, I think we used the example of pulling in the

           21   line on a boat as a kind of continuous motion that one would

           22   do, and in -- and which might address the next of

           23   plaintiffs' concern, that someone's finger comes off the

           24   trigger in the course of doing this.       But a pull of a rope

09:53:31   25   illustrates just how one can engage in a single continuous
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.519 Page 30 of 60
                                                                                    30


            1   motion with one's hands that does not require continuous

            2   contact or pressure.

            3             And plaintiffs make much in their reply brief out

            4   of the distinction in definitions between harness and

09:53:56    5   channel, but it's not actually as great a difference as they

            6   would suggest.    It is true that the rule only uses channel,

            7   and we have argued this in terms of harnessing, but the two

            8   definitions they supplied make clear that these are really

            9   similar and related concepts, that channeling energy is to

09:54:16   10   direct toward or into some particular course; and harness is

           11   to gain control over for a particular end.        These are both

           12   identical concepts essentially in application to the bump

           13   stock where the very purpose of a bump stock.         And no one

           14   disputes this, there can be no other purpose to a bump stock

09:54:40   15   is to assist the shooter in making a bump stock function as

           16   a machinegun, function automatically so that any person who

           17   affixes one to their semi-automatic rifle can achieve the

           18   automatic firing cycle that is described in the final rule.

           19             I would like to also address a couple of additional

09:55:16   20   points that plaintiff raised in this presentation.          At one

           21   point, he discussed something labeled as 706 deference, and

           22   suggested that because the department is not relying on

           23   Chevron deference here, that somehow APA 7062 and its

           24   arbitrary and capricious standard does not apply, but that's

09:55:42   25   not correct, your Honor.     This case is before the Court on
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.520 Page 31 of 60
                                                                                    31


            1   application of the Administrative Procedure Act.

            2   Plaintiffs' claim is necessarily that the agency violated

            3   that standard, the standard set forth in 7062 against

            4   arbitrary and capricious, or the other components thereof in

09:56:05    5   its behavior.    And so the statutory standards that Congress

            6   has promulgated for review and that degree of statutory

            7   deference, that means, and I think plaintiffs' counsel used

            8   this term, that means the agency is entitled to adopt any

            9   definition that has the power to persuade.        That does apply

09:56:26   10   here, your Honor, regardless of whether Chevron deference

           11   applies or not.    There is not a special -- there is not a --

           12   there is not an agency assumption separate from Congress.

           13             THE COURT:    Was that the position you took before

           14   Judge Friedrich?

09:56:45   15             MR. SOSKIN:    Yes, your Honor.     Before Judge

           16   Friedrich, the government did not assert that it was

           17   entitled to Chevron deference, and I believe we cited the

           18   same language from Apel or Apple, in that case that we cited

           19   here, your Honor.

09:57:01   20             THE COURT:    Her opinion, though, uses Chevron

           21   deference, correct?

           22             MR. SOSKIN:    Yes, your Honor.     And Judge Friedrich

           23   is correct, we think, in the application of -- the

           24   application of principles to reach the conclusion that the

09:57:19   25   final rule was proper.     She's correct as to ambiguity in her
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.521 Page 32 of 60
                                                                                    32


            1   opinion, but in our view, whereas here we are interpreting a

            2   criminal statute, the agency's interpretation must be

            3   persuasive, not just permissible.

            4              THE COURT:    So under no uncertain terms, you're

09:57:38    5   walking away from Chevron deference on this case?

            6              MR. SOSKIN:   Yes, your Honor.     The Supreme Court

            7   has warned us in the language that plaintiffs' counsel

            8   presented, and this is not a case where what we are doing,

            9   as plaintiffs' counsel highlighted, is telling a half

09:57:58   10   million owners of bump stocks, that notwithstanding the

           11   letters that they have in their possession that say these

           12   are not regulated by the National Firearms Act, these are

           13   not machineguns, they are now machineguns.        The Court needs

           14   to be persuaded that that position is correct and not simply

09:58:21   15   defer to it as one permissible interpretation among many.

           16              THE COURT:    Sounds to me like the department is

           17   counting votes on the issue of Chevron deference moving

           18   forward.   I mean I'm -- that was cryptic, but I mean there

           19   is a real issue now, is there not, whether there are five

09:58:43   20   votes for Chevron deference in the Supreme Court?

           21              MR. SOSKIN:   You're right, your Honor.      And you

           22   know, I point you -- Justice Gorsuch wrote about this issue

           23   just this week.

           24              THE COURT:    Indeed.

09:58:54   25              MR. SOSKIN:   I guess you may be familiar with the
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.522 Page 33 of 60
                                                                                    33


            1   BNSF Railway opinion.      What he highlighted is that in that

            2   opinion, much like here, the parties were not asserting that

            3   their positions were correct primarily as a result of

            4   deference.    I think he noted that when they appeared before

09:59:17    5   the Supreme Court, counsel for BNSF was almost apologetic

            6   about asserting to Chevron.

            7               THE COURT:    I think there is some description that

            8   it was in the last ten seconds of the argument that there

            9   was a fleeting reference to Chevron and the attorney nearly

09:59:35   10   apologized for referencing it?

           11               MR. SOSKIN:   That's right, your Honor.     But you

           12   know, that was in a civil case entirely devoid of the

           13   criminal overlay here.      The Supreme Court has not accorded

           14   us deference in the past to interpretations of criminal

09:59:51   15   statutes.    And so layering on, you know, various justices'

           16   statements about Chevron deference to try to, for the first

           17   time, obtain deference to an interpretation of a criminal

           18   statute here, you know, that wouldn't make a lot of sense.

           19               But importantly, your Honor, there is another issue

10:00:10   20   here.   The final rule makes clear that the department

           21   doesn't need deference to prevail in this case.         The final

           22   rule expresses the department's view that this is the best

           23   interpretation of the statute.      And deference is a heck of a

           24   lot more important when there are two equally good readings

10:00:28   25   of the statute, or perhaps when the reading the agency is
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.523 Page 34 of 60
                                                                                    34


            1   urging is the least good of multiple readings of the

            2   statute.   But here the final rule is premised on this being

            3   the best interpretation of the statute.        So there is no

            4   particular reason for us to wade into the judicial murkiness

10:00:47    5   of Chevron deference.

            6              THE COURT:    Okay.   So that is the best

            7   interpretation in 2019.     There was a previous best

            8   interpretation a decade before, correct?

            9              MR. SOSKIN:   You're right, your Honor.      Prior to

10:01:03   10   2006, the department -- the agency had not confronted, I

           11   suppose it was prior to 2002 when they first saw an Akins

           12   accelerated, but not really confronted this issue of a

           13   device specially designed and crafted to accomplish this

           14   purpose of converting a semi-automatic into a machinegun by

10:01:27   15   operating in this way, harnessing the recoil energy such as

           16   this.   There had been, I think, some issues with rubber

           17   bands in the past, which also left the agency somewhat

           18   unclear how to approach it, but you know, one doesn't go out

           19   to sell rubber bands for the purpose of converting --

10:01:49   20   converting firearms into machineguns, converting

           21   semi-automatic rifles into machineguns, which are firearms

           22   since the statutory definition of firearm is not what we

           23   always refer to.    But, and I should note that, as to the

           24   rubber band issue, plaintiffs' counsel pointed to 66551 in

10:02:11   25   the final rule.    But at 66533 is the department's real
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.524 Page 35 of 60
                                                                                    35


            1   understanding of why a rubber band is not a machinegun, and

            2   that is, as I just mentioned, that it is not specifically

            3   designed for this purpose.      That is why a box of rubber

            4   bands and a closet full of semi-automatic rifles is not an

10:02:37    5   arsenal of machineguns.     There might, in fact --      It might,

            6   in fact, be that confronted with an appropriate case of a

            7   device designed to, you know, specially attach rubber bands

            8   to a semi-automatic that the conclusion might be a little

            9   different, but 66533 emphasizes the specifically designed

10:03:00   10   nature of bump stock devices.

           11             Two final points, if your Honor has no further

           12   questions for me right now.      One issue is the one that

           13   plaintiffs' counsel raised about whether this definition

           14   turns semi-automatics or risks turning semi-automatic rifles

10:03:31   15   into machineguns.    And we addressed this in our brief, but I

           16   would like to highlight this again.       There would be a couple

           17   of problems with the department taking that position in the

           18   future.   One is that Congress has also promulgated a

           19   definition of semi-automatic rifle.       And so principles of

10:03:51   20   statutory interpretation would suggest that Congress did not

           21   intend that to be subsumed within the definition of

           22   machinegun, or it would not have supplied a separate

           23   definition of semi-automatic rifle.       We also highlighted in

           24   our brief that, although plaintiffs have not argued this

10:04:13   25   case from Second Amendment principles, we think it's likely
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.525 Page 36 of 60
                                                                                    36


            1   that any challenge to an interpretation that converted, you

            2   know, commonly available self-defense rifles that a

            3   plurality of American households possess into unlawful

            4   machineguns would almost certainly have to be evaluated in

10:04:40    5   terms of Heller's understanding of the preexisting Second

            6   Amendment right to prevent the banning of such weapons.

            7             And the second item I would note, one of your

            8   questions to plaintiffs' counsel presupposed that ATF has

            9   been consistent on single pull since 2006, and I would

10:05:06   10   hesitate to use the word "consistent," your Honor.          I think

           11   that following Ruling 2006-2, as some of the individual

           12   letters that appear in plaintiffs' exhibits illustrate,

           13   there was not sufficient clarity within ATF of how the

           14   definition of machinegun was to be understood to do so

10:05:30   15   consistently.    And so the rationals in those opinions -- in

           16   those opinion letters are not all consistent with each

           17   other.   One reason for adopting the final rule, which as I

           18   note is the best interpretation of machinegun, is to ensure

           19   that within the government there is that consistency as well

10:05:55   20   as a consistency in its presentation to the public.

           21             If you have no further questions.       Thank you.

           22             THE COURT:    Thank you.

           23             Go ahead, Mr. Olson.

           24             Then I'll call on Mr. Glover.

10:06:12   25             MR. OLSON:    Thank you, your Honor.
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.526 Page 37 of 60
                                                                                    37


            1             There is a lot there to unpack.       I'm going to try

            2   to do my best, if you bear with me.

            3             One of the things I wanted to hit on right away was

            4   counsel's contention that rubber bands would not be

10:06:26    5   machineguns because they are not designed and intended to be

            6   used to construct a machinegun.       That was the same point

            7   made at oral argument in DC, and Judge Friedrich jumped all

            8   over that.    That's because the statute does not just outlaw

            9   things that are designed and intended.        The last section of

10:06:46   10   the statute says, "any combination of parts from which a

           11   machinegun can be assembled."      And Judge Friedrich said why

           12   wouldn't it fall under this?      And I think it clearly would,

           13   your Honor.

           14             Congress used the term "designed and intended"

10:06:59   15   three other times in that statute and didn't use it in that

           16   last section, and there is a reason for that.         And the

           17   Supreme Court has explained, "Where Congress includes

           18   particular language in one section of the statute but omits

           19   it in another, it is generally presumed that Congress acts

10:07:14   20   intentionally and purposely in the disparate inclusion or

           21   exclusion.    That's King vs. United States, 1993.

           22             And ATF, for a number of years, has had this --

           23   it's known as constructive intent, I guess is what it's

           24   called.   That if you have a certain set of objects in a

10:07:35   25   setup so that they are -- and I'll read it the way they say
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.527 Page 38 of 60
                                                                                    38


            1   it, "Placed in close proximity in such a way that they serve

            2   no useful purpose other than to make a prohibited item, that

            3   that would be a machinegun."      So this idea that because a

            4   rubber band wasn't marketed that way or intended, obviously

10:07:50    5   no one is saying a rubber band in a desk drawer is a

            6   machinegun, but if someone were to construct a device, I

            7   think ATF would have a hard time trying to figure out what

            8   that is, but the final rule obviously says this is fine, we

            9   put our stamp on that.

10:08:12   10             One of the things I want to circle back to is

           11   counsel's contention that a bump stock permits a person to

           12   shoot faster than without one.      Obviously, the government

           13   has admitted that bump fire -- the technique of bump firing

           14   can be accomplished with or without a bump stock.          In one of

10:08:31   15   our footnotes in our brief, we have a video of someone bump

           16   firing a rifle with a bump stock and a video of someone bump

           17   firing a rifle without a bump stock.       I haven't tested it to

           18   see, but when you just listen to it, the rate of fire is

           19   identical between the two.      Obviously Congress didn't create

10:08:52   20   a rate of fire.

           21             One of the other things that Mr. Soskin alluded to

           22   was that there is great similarity between bump stocks and

           23   machineguns, and no one is disputing that someone who goes

           24   to a range and listens to a bump stock and listens to a

10:09:07   25   machinegun would think that these are similar things.          One
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.528 Page 39 of 60
                                                                                    39


            1   of the words the government has used in the past is "mimic."

            2   It mimics a machinegun.     As we pointed out, just because it

            3   looks like something doesn't mean that it is something, and

            4   that's sort of where they are going there.

10:09:23    5              One of the other points that was raised was

            6   Congress clearly intended that this sort of rapid fire would

            7   be banned when it enacted the NFA.       That may be so, that

            8   might be true, but that's a problem, as we pointed out, for

            9   Congress to solve, because bump stocks were designed, we

10:09:44   10   admit, to get around the statute the way it's written.          And

           11   ATF agreed for a decade and a half that they were

           12   successful.    There's other things.     There is a, they call it

           13   a wrist brace for people who are disabled, that they can

           14   wrap around their wrist and shoot a pistol version of an

10:10:03   15   AR-15 or an AK-47.    It looks an awful lot like a stock, your

           16   Honor.    People use it as a stock, and it sort of gets around

           17   the short-barreled rifle, short barreled shotgun

           18   prohibition.   ATF has said that these things are perfectly

           19   fine to own.   So there are other things that get around

10:10:20   20   other statutes, and ATF has said you're right, under the

           21   statute the way it's written, Congress didn't cover this

           22   device.   And the same thing is true here.       This was

           23   specifically designed to not have the characteristics in the

           24   statute that Congress prohibited.

10:10:37   25              The other thing Mr. Soskin raised was that these
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.529 Page 40 of 60
                                                                                    40


            1   things are automatic in that they do something to bump fire

            2   that make it flawless and perfectible and that it doesn't

            3   require technique or practice or anything.        I actually had

            4   the opportunity a couple days ago to test fire a bump stock,

10:10:56    5   and started out trying to just bump fire a rifle, and at

            6   first, it was just one round and one round and then two

            7   rounds, and it took a quite a bit of practice, and I think

            8   the most I was able to get was like a four-round string of

            9   shots.    That was it.   So it certainly requires a lot of

10:11:14   10   practice and a skill level.      There are people who do it very

           11   well.    But then we went and moved on to the bump stocks and

           12   we tried to do that.     And I wasn't much more successful.        I

           13   think we got seven rounds in a string.

           14              In Staples, one of the things that the Court talks

10:11:31   15   about is that a machinegun continues to fire until the

           16   trigger is released, or the ammunition supply is exhausted.

           17   Well, we couldn't exhaust the ammunition supply.         We were

           18   trying.   I would have liked to fire all 30 rounds with a

           19   single burst of rapid fire, but I was unable to accomplish

10:11:46   20   that.    So this idea that a bump stock takes away the human

           21   input or takes away the need for technique and practice and

           22   all of those things is demonstrably wrong, your Honor.

           23              One of the other things counsel raised is that they

           24   admit that the input on a bump stock, the forward pressure,

10:12:07   25   Mr. Soskin mentioned a person uses his shoulder, uses his
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.530 Page 41 of 60
                                                                                    41


            1   hands, uses the bump stock, all of those things in

            2   combination.   The argument is that they are still automatic

            3   enough -- and this was one of the things Judge Friedrich

            4   talked about, and did not have good push back from opposing

10:12:27    5   counsel, from plaintiff's counsel on that, but as we have

            6   argued, this is not a question of degree, this is not how

            7   much input the Court thinks is enough before it becomes --

            8   and still constitute automatically.       The statute is very

            9   clear.   The statute says automatically by a single function

10:12:46   10   of the trigger, not automatically by a single function of

           11   the trigger and forward input and rearward pressure and all

           12   of these other things which government counsel has admitted

           13   transpired.    It's just automatically by a single function of

           14   the trigger.   If you have to do more to a weapon system to

10:13:05   15   get it to bump fire, that is too much under the statute,

           16   according to Congress.

           17             One of the other concepts raised was that there is

           18   a continuous pressure or constant pressure on a bump stock.

           19   And from my experience, that is also not the case, because

10:13:23   20   there is a razor edge of how much pressure you can apply to

           21   a bump stock pushing it forward to where you will cause it

           22   to stop cycling in bump fire mode.       You have to be right on

           23   that, and it's that between each and every shot, and you

           24   absorb recoil and then you have to apply that pressure.           And

10:13:43   25   once you get it wrong once, the weapon stops firing, the
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.531 Page 42 of 60
                                                                                    42


            1   trigger will go dead, you will have an ammunition jam,

            2   something like that.     So it's not continuous pressure.

            3   That's the idea that they raise, that it's automatic, the

            4   pressure, that it's just once you dial in your wrist to

10:13:58    5   whatever the appropriate pressure is and push forward,

            6   everything else just works smoothly, and it's not that way

            7   at all.   There is really nothing different about a bump

            8   stock and any of the other forms of bump fire other than a

            9   bump stock makes it a little easier.       And I finally figured

10:14:15   10   out why it makes it easier to bump fire with a bump stock

           11   than without, and it's because if you're bump firing with a

           12   belt loop, you actually have to, you hook your thumb through

           13   the trigger guard and through the belt loop, and that belt

           14   loop provides you a fixed position to hold your finger so

10:14:32   15   that you can then pull the firearm into it.         If you fire

           16   from the shoulder with a bump stock, you have to maintain

           17   that trigger finger in three-dimensional space while the gun

           18   is recoiling and the muzzle is rising, and all of these

           19   things are happening to you.      It is very difficult to

10:14:47   20   maintain that fixed point in space to allow bump fire.

           21             With a bump stock, though, it provides that trigger

           22   ledge on the stock, it provides that place that you can put

           23   pressure into your shoulder, on the stock, and grip the hand

           24   guard, and this becomes like a very triangular, fixed,

10:15:07   25   stable position to then pull the rifle -- I'm sorry, push
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.532 Page 43 of 60
                                                                                    43


            1   the rifle forward into the trigger.       And that is, I think,

            2   the only difference between a bump stock and any other sort

            3   of bump fire is that it provides that platform for the

            4   stability of your trigger finger.

10:15:23    5             Government counsel has admitted that Chevron

            6   deference is inappropriate here, but then argued that

            7   Section 706, arbitrary and capricious deference, which the

            8   Eleventh Circuit has called deference, is appropriate.          But

            9   as Judge Friedrich and numerous other courts have explained,

10:15:40   10   they are exactly the same analysis.       And if they don't get

           11   Chevron deference, I don't see how they get the same

           12   deference under Section 706.

           13             You had asked government counsel --

           14             THE COURT:    Is there any Sixth Circuit law on the

10:15:59   15   equivalence of 706 deference and Chevron deference that

           16   you're aware of?

           17             MR. OLSON:    Your Honor, I haven't done an

           18   exhaustive search, but I haven't found anything.         I mean

           19   Apel and Abramski were 2014.      I don't know that there's been

10:16:14   20   a whole lot that's happened since then on this front.          I

           21   certainly haven't found anything.

           22             THE COURT:    Okay.   Thank you.

           23             MR. OLSON:    The government --     You had asked

           24   government counsel about a single function becoming single

10:16:26   25   pull in 2006, 2008, and now becoming single pull on
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.533 Page 44 of 60
                                                                                    44


            1   analogous motions and all that goes with it.         As we pointed

            2   out in our reply brief, this is a word that encompasses all

            3   of the different ways a trigger can be activated, and that

            4   word is function.    I think it is so clear that Congress

10:16:45    5   intended -- Mr. Soskin said that pull is the colloquial

            6   meaning of function, but pull is not in the statute.          It

            7   would have been easy for Congress to use the term "pull."

            8   They chose to use the word "function," and why is that?            Why

            9   didn't they use the colloquial term that everyone would

10:17:02   10   understand?   I think the question answers itself.

           11              Mr. Soskin noted that the Supreme Court in Staples,

           12   I believe it was Justice Thomas in his footnote, used the

           13   term "single pull."     I would chalk that up to not having a

           14   good editor and not being careful and just sort of falling

10:17:19   15   into that trap of speaking colloquially.        It wasn't an issue

           16   in the case, it wasn't briefed or argued.

           17              THE COURT:   I can't assume that, can I?

           18              MR. OLSON:   Well, it certainly is dicta, your

           19   Honor.    It wasn't necessary to the outcome of the case.

10:17:31   20              THE COURT:   I'm not at all sure that a district

           21   judge in the Western District of Michigan can engraft that

           22   sort of intention on, or lack of intention on Justice

           23   Thomas.

           24              MR. OLSON:   Fair enough.    I would say that I don't

10:17:49   25   think it's -- that that is any sort of binding authority
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.534 Page 45 of 60
                                                                                    45


            1   that forecloses any of the arguments that are being made

            2   here that single pull and single function are not the same

            3   thing.

            4             THE COURT:    Is your definition of function

10:18:01    5   intention at all with the definition of trigger?

            6             MR. OLSON:    The definition --

            7             THE COURT:    Trigger is the mechanism used to

            8   initiate a firing sequence, according to the Fleischli case.

            9             MR. OLSON:    No.   I don't think it's intention at

10:18:15   10   all, because that still has a trigger mechanical centric

           11   focus of how the firearm is operating mechanically.          What

           12   the government wants to do is go and look at how the shooter

           13   is interacting with the weapon.       Single pull, single push,

           14   pressure, all of these concepts are undefined, and they are

10:18:34   15   trying to define them now.      But it's not in the statute.

           16   Congress didn't discuss them.      This was not discussed in

           17   1934, and I guess I'll --

           18             THE COURT:    The commencement of a firing sequence

           19   could result in multiple shots being fired, correct?

10:18:52   20             MR. OLSON:    Multiple shots semi-automatically being

           21   fired in rapid succession.

           22             THE COURT:    The initiation of the firing sequence,

           23   which is the first function or the tension on the trigger,

           24   right?

10:19:09   25             MR. OLSON:    It's not actually tension on the
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.535 Page 46 of 60
                                                                                    46


            1   trigger.   It's just keeping your finger on that extension

            2   ledge on the bump stock.     The trigger is activated by

            3   forward pressure of the firearm by the support hand, not by

            4   any rearward tugging or pulling or drawing or anything like

10:19:25    5   that, your Honor.

            6              THE COURT:   So but if you know how to use the

            7   device, you are going to get multiple shots, right?

            8              MR. OLSON:   You will get multiple semi-automatic

            9   shots quickly, which is -- it's exactly the same as if you

10:19:39   10   use your belt loop to do it.      It's multiple shots quickly.

           11   Each time a shot is being discharged, the trigger is

           12   breaking to the rear and resetting to the front.         It's

           13   functioning one time.     And that is the same with all sorts

           14   of bump fire and has nothing to do with a bump stock.

10:19:58   15              Counsel, once again talked about automatically and

           16   the bump stock as being -- as there would be a channeling of

           17   recoil energy to the rear and then back to the front.           A

           18   bump stock, as we have pointed out, doesn't do that.          I

           19   mean, recoil energy, when you fire a round that way, recoil

10:20:22   20   goes this way.    And when you push the firearm back forward,

           21   it's going that way.     Bump stock doesn't change any of this.

           22   There actually are firearms which do have mechanisms that

           23   are self-acting, self-regulating harness recoil energy that

           24   will change the direction of recoil.       There's a firearm

10:20:37   25   called the Chris Vector, I think it's a pistol and a rifle,
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.536 Page 47 of 60
                                                                                    47


            1   but the recoil starts to the rear, and there is a mechanism

            2   which then transitions the recoil downward so that you have

            3   less felt recoil and less muzzle rise, and that's not what's

            4   happening here. There is nothing in a bump stock that

10:20:53    5   channels energy in some direction.       It's already going

            6   backwards, it's already going forwards, and the bump stock

            7   certainly doesn't change that at all.

            8             The government counsel discussed how they have

            9   transitioned from harnessing recoil energy to then saying

10:21:10   10   well, we admit it doesn't actually harness recoil energy, it

           11   helps the shooter harness recoil energy.        Well, that's not

           12   what the regulation says.      The regulation says harnesses.

           13   And then they move to this idea of channeling recoil energy,

           14   and Mr. Soskin says that's basically the same thing.          I

10:21:26   15   think it's entirely different than harnessing, your Honor.

           16   The analogy we used is a ditch channels water while it just

           17   guides it in a particular path, while a damn will harness

           18   water, it will store it up, it will have a capacity of

           19   energy then to be used.     And that's, when you look at bump

10:21:44   20   stocks, even if a bump stock channeled energy, that's not

           21   the language they used.     That's not the test they've set up.

           22   It has to harness energy.      And as they've admitted, there's

           23   nothing in a bump stock that does that.        If you take a rifle

           24   with a bump stock on it and tilt the rifle forward, the bump

10:22:03   25   stock will just slide forward.      If you tilt it backwards,
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.537 Page 48 of 60
                                                                                    48


            1   the bump stock slides backwards.       There's no -- one of the

            2   other concepts they use is there is space created by the

            3   bump stock.   But it's not created by the bump stock, your

            4   Honor, it's created by the shooter applying forward pressure

10:22:17    5   moving that rifle away from his body to then give it a place

            6   to recoil.    It's the same as if you have it on belt loop,

            7   there's empty space behind you, or if you're firing from the

            8   shoulder, you have to hold it away from your shoulder so it

            9   can recoil, and a bump stock doesn't create that space.           A

10:22:31   10   bump stock can't be fired with one hand.

           11             If you take a machinegun out, a two year old could

           12   pull the trigger, because all you have to do is articulate

           13   the trigger once, hold it to the rear and the gun will

           14   continue to fire, that hammer will continue to go forward

10:22:47   15   and fire additional rounds.      If you try the same thing with

           16   a bump stock and just rested it on a table and pulled the

           17   trigger once, it's going to fire one round.         And that's it.

           18   It requires that added human input of variable pressure

           19   between each shot to keep that sequence going.         And that, as

10:23:04   20   we argued, is more than the statute permits.

           21             I think that's all I have at the moment, your

           22   Honor.

           23             THE COURT:    All right.    Thank you.

           24             Mr. Soskin, do you want to weigh in as a result of

10:23:23   25   rebuttal argument?     Go ahead, sir.
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.538 Page 49 of 60
                                                                                    49


            1             MR. SOSKIN:    Just one thing, your Honor.       And

            2   that's some two year old who can fire a machinegun and keep

            3   control of it.

            4             Your Honor, we also --

10:23:36    5             THE COURT:    There was a little bit of hyperbole

            6   there, Mr. Soskin, and I recognized it as such.

            7             Go ahead.

            8             MR. SOSKIN:    Your Honor, we also looked for a Sixth

            9   Circuit case to which we could point to on the appropriate

10:23:52   10   standard here where Chevron deference is lacking, and we

           11   don't have one to cite to you, but we can give you two

           12   out-of-circuit Court of Appeals cases to look at.          I can't

           13   recall if they are cited in our brief here or not, so I want

           14   to highlight them for you.      One is Sierra Club vs. Army

10:24:10   15   Corps of Engineers, it's from the Fourth Circuit last year.

           16   The cite on that is 909 F.3d 635.       And it runs through

           17   whether Chevron deference is applicable, whether Skidmore

           18   deference is applicable.     And then if neither is applicable,

           19   there's also a DC circuit case, In Re:        Polar Bear

10:24:39   20   Endangered Species Listing, and the cite for that is 709

           21   F.3d 1, it's from 2013.     And it explains that an agency

           22   interpretation not entitled to Chevron deference gets only

           23   its power to persuade, which of course is the standard

           24   sometimes labeled as Skidmore deference in which I think

10:24:56   25   academics have tied themselves in knots trying to understand
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.539 Page 50 of 60
                                                                                    50


            1   whether the power to persuade involves deference or is just

            2   essentially the natural function of a brief.

            3             So with those in mind, if you would like to hear

            4   from Mr. Glover on any of the other issues, I would turn

10:25:16    5   things over to him.

            6             THE COURT:    Okay.   Go ahead, Mr. Glover.      Thank

            7   you.

            8             MR. GLOVER:    Thank you, your Honor.      And I want to

            9   echo Mr. Soskin's sentiment, we are thankful the Court

10:25:27   10   invited us here, and really appreciate the U.S. Attorney's

           11   Office and their support.

           12             I would just like to touch on a couple points, and

           13   one, Mr. Soskin closed with in his initial argument, which

           14   was that ATF may not have been consistent since the Akins

10:25:42   15   accelerator.   But as the Court knows, an agency is allowed

           16   to change positions in what's called often a State Farm or a

           17   swerve case so long as the agency supplies reasoned decision

           18   making.   And the Sixth Circuit has recognized, and we cited

           19   this Metropolitan Hospital case in our brief, that the

10:25:59   20   understanding of a safety issue is one reason an agency

           21   might change position.     Here, the final rule provides such

           22   reason to decision making and provides a straight forward

           23   reason that they looked again at the definitions of single

           24   function of the trigger, it automatically and reversed prior

10:26:16   25   ATF classifications.     You know, the rule states that it was,
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.540 Page 51 of 60
                                                                                    51


            1   "enacted pursuant" --     My apologies.    My apologies.     The

            2   rule states that, "It was enacted to provide the best

            3   definition of those terms and to clarify these undefined

            4   terms."

10:26:34    5             Opposing counsel suggested that the rule making

            6   was, I guess, predetermined or had a political directive to

            7   reach this outcome.     But again, the final rule states that

            8   it's trying to provide the best definition, it's trying to,

            9   based on additional experience, look at these terms and

10:26:51   10   provide a definition for automatically in forced single

           11   function of the trigger.     The President's directive was to

           12   follow the law.    He said he was still adhering to the rule

           13   of law.   And we cited in our brief FCC vs. Fox in which the

           14   Supreme Court majority rebutted Justice Breyer, who was in

10:27:09   15   dissent, suggesting that for the FCC, an independent

           16   commission, political branches like Congress and the

           17   President shouldn't be influencing their decision making.

           18   And here, you know, you also have comments from members of

           19   Congress, etcetera, suggesting why don't you look at this

10:27:22   20   again, and we don't have an independent agency, we have a

           21   core executive branch agency, the Department of Justice.           So

           22   we think there is nothing wrong with considering public

           23   experience and considering, you know, the request of the

           24   President and the request of members of Congress to look at

10:27:37   25   this.
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.541 Page 52 of 60
                                                                                    52


            1             I'd next like to, I guess, talk briefly about the

            2   balance of the equities.     I know opposing counsel didn't

            3   raise that.   So if the Court is happy with the briefing on

            4   that, I don't need to go into great detail.         But we have a

10:27:57    5   footnote in our brief, I believe it's at Page 11 citing the

            6   Great Lakes Brewing case from the Sixth Circuit discussing

            7   the Winter factors.     And our position continues to be that

            8   while the Sixth Circuit said that as long as there is a

            9   likelihood of success on the merits, the factors should be

10:28:13   10   balanced, and they are not tallied.       That requires a

           11   significant showing of likelihood of success on the merits,

           12   not just merely the possibility of success on the merits.

           13   And our position continues to be that the Winter factor, you

           14   know, reading Winter, the Court seems to suggest you need a

10:28:28   15   significant showing on every single one of these factors.

           16             As we made clear in our brief, we concede that they

           17   have shown irreparable harm.      But as to the last two

           18   factors, the balance of the equities and the public

           19   interest, these merge when the government is a defendant.

10:28:44   20   And the government has put forward, I guess, three main

           21   rationals for this rule.     First, public safety; the second

           22   being the safety of law enforcement; and the third, carrying

           23   out Congress' intent in the National Firearms Act and the

           24   Gun Control Act in banning machineguns and weapons that fire

10:29:07   25   at a high rate.
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.542 Page 53 of 60
                                                                                    53


            1             They have suggested that the balance of the

            2   equities tips in their favor and the public interest tips in

            3   their favor because there's an interest in requiring the

            4   Department of Justice and ATF to adhere to the language of

10:29:23    5   the statute, but that merely presumes that they are correct

            6   about the underlying merits of the statute, and any APA

            7   challenge or, I guess, any -- let me back up -- any

            8   preliminary injunction alleging an agency has exceeded

            9   statutory authority would have that same argument.          I'm not

10:29:38   10   aware of the Sixth Circuit saying you automatically win on

           11   these factors merely because you've alleged that the

           12   government has exceeded their statutory authority.

           13             I'm happy to address the factors otherwise, but we

           14   would also be happy to rest on our brief.        I appreciate the

10:29:52   15   Court has been very generous with your time.

           16             THE COURT:    Well, let me hear from Mr. Olson on the

           17   subject, and I may call on you again.

           18             Go ahead, Mr. Olson.

           19             MR. OLSON:    Your Honor, one of the interesting

10:30:08   20   things here is that the government says they, we presume we

           21   are correct that the statute needs to be interpreted the way

           22   Congress wrote it.     But their counter argument is that, as

           23   counsel just stated it, to carry out Congress' intent.          And

           24   that has time and again been what ATF claims it's trying to

10:30:30   25   do in this case is carry out Congressional intent rather
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.543 Page 54 of 60
                                                                                    54


            1   than the law.    They are trying to expand the statute to

            2   cover devices that were never covered by Congress because

            3   they think that's what Congress would have wanted them to

            4   do.   That is not a legitimate government interest here.

10:30:48    5               As for public safety, law enforcement safety, we

            6   have pointed out we have discovery issues pending with the

            7   government about looking at the Las Vegas firearms and their

            8   reports on that.    The FBI has never released any detailed

            9   report about the firearms which ones were used, which ones

10:31:09   10   weren't used, whether some of them were actual machineguns,

           11   had machinegun parts, had auto sears, binary triggers, all

           12   of these things that can make a firearm function rapidly.

           13   ATF, once or twice in their briefing, has suggested that

           14   these rifles with bump stocks were used in the Las Vegas

10:31:28   15   shooting.    We can't find any government source to confirm

           16   that.   Judge Friedrich even in her opinion was very careful

           17   to say ATF claims they were used, but we have had three or

           18   four informal confirmations that ATF never has got to

           19   examine these firearms.     They have never done a ballistics

10:31:47   20   test to see which ones were fired, which ones match up with

           21   bullets that were recovered, whether any had been cleaned,

           22   were unfired, whether the bump stocks were in fixed

           23   positions so they would only function semi-automatically.

           24   And the only thing ATF has ever done that we can tell with

10:32:05   25   these rifles is they had one agent who was allowed in the
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.544 Page 55 of 60
                                                                                    55


            1   room when the FBI was there doing their initial examination,

            2   and they said you can't touch them, you can't break them

            3   apart, you can't look at them, you can take a picture of

            4   them, and that's it.     So they took a picture, and they have

10:32:20    5   -- they actually came up with a report.        I think they felt

            6   they were obligated, but the report doesn't say anything.

            7   It says -- it uses the term "appears to be" like 15 times.

            8   It says, "this appears to be an AR-15 with what appears to

            9   be bump stock on it."     Nothing else, because they have never

10:32:37   10   examined these things, yet they claim that they're

           11   protecting public safety, and there is zero evidence -- I'm

           12   not saying it's not true, I'm just saying it is an unproven

           13   assertion that these things were used in Las Vegas and that

           14   there's any public safety risk.       There's never been any

10:32:52   15   allegation that bump stocks have ever been used in any crime

           16   anywhere in the country.     There is actually two pending FOIA

           17   requests in DC from plaintiffs' counsel in some of the other

           18   bump stock cases seeking that information, and ATF has not

           19   turned over anything, and neither has the FBI to indicate

10:33:12   20   that there's ever been a crime committed with one of these.

           21             And as we pointed out, a rubber band is actually

           22   far more effective at bump firing at -- in rapid trigger

           23   manipulation than a bump stock is.       And there's, you know,

           24   you can fire from the hip, you can fire a whole host of

10:33:27   25   other ways.   You can get a binary trigger, or if you're
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.545 Page 56 of 60
                                                                                    56


            1   Stephen Paddock, you can buy a legal machinegun.         The guy

            2   was reportedly a millionaire and had nothing on his record,

            3   so there's nothing that would have stopped him from doing

            4   what he did if these things had been banned, and there is no

10:33:43    5   evidence that they have ever been a threat to anyone in any

            6   other context.    So I think the public safety, law

            7   enforcement safety rationale there, your Honor, is very

            8   thin.

            9              On the other hand, you have a half million

10:33:58   10   Americans who own these things, have relied on ATF, have

           11   spent their hard earned money to acquire these things, and

           12   as is unfortunately far too common with ATF, they later come

           13   in and say oops, we were just kidding.        Now everybody get

           14   rid of them.   And I think that certainly weighs in the

10:34:18   15   balance of the equities in plaintiffs' favor to at least

           16   stop this thing until a decision on the merits can be

           17   reached.

           18              Thank you.    That's all I have.

           19              THE COURT:    Thank you.

10:34:28   20              Mr. Glover, go ahead.

           21              MR. GLOVER:   Just briefly.

           22              As to my friend on the other side's discussion of

           23   the Las Vegas shooting, the issue is whether ATF, which

           24   stated in the rule, they were looking at public safety and

10:34:42   25   concerned about public safety is furthering the public
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.546 Page 57 of 60
                                                                                    57


            1   safety, and so there may not have been a number of violent

            2   acts committed with bump stocks, but ATF, in its expertise,

            3   thinks that these are dangerous.       One of the things they do,

            4   as Mr. Soskin explained in his opening, is allow an average

10:34:58    5   person to shoot at a high rate of speed.

            6              Now opposing counsel, I think, has experience with

            7   these, and provided some context on that, but that sort of

            8   ability to shoot a high rate of speed allows you to put down

            9   suppressive fire, if you were faced with law enforcement,

10:35:11   10   and so again, ATF is focused on public safety.         They are

           11   focused on protecting law enforcement personnel.

           12              Opposing counsel also, I think, pointed out or

           13   complained that the rubber band would be more effective, or

           14   you might be able to buy a legal machinegun, but just

10:35:28   15   because there are other ways to, you know, assert public

           16   safety or other ways to prevent this sort of rapid fire

           17   doesn't mean that the final rule isn't focused on it and

           18   trying to promote public safety.

           19              I'd just like to close by -- or unless the Court

10:35:43   20   has further questions -- clarifying a point that Mr. Soskin

           21   or an exchange that you had with Mr. Soskin related to

           22   Chevron.

           23              My apologies, my notes are all a mess.

           24              THE COURT:    That's all right.    Take your time.

10:35:58   25              MR. GLOVER:   You asked Mr. Soskin if we were
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.547 Page 58 of 60
                                                                                    58


            1   relying on Chevron here, and he agreed that we were not

            2   relying on Chevron.       And I think your phrasing was that the

            3   department seemed to be counting votes on Chevron.          I just

            4   wanted to clarify that the solicitor general has to set the

10:36:14    5   department's policy as to Chevron, and I believe there is a

            6   pending Supreme Court case related to our deference, which

            7   is not directly Chevron, but it may be a species a little

            8   even more differential, I believe it's called Wilke vs.

            9   Department of Veterans Affairs, so the solicitor general's

10:36:29   10   brief there would be the best place to look for the

           11   department's current thinking on Chevron.

           12               THE COURT:    Justice Gorsuch's opinion in the

           13   railroad case was, you know, kind of broke new ground, I

           14   think.

10:36:42   15               MR. GLOVER:    Absolutely understandable.    I didn't

           16   want Mr. Soskin or I to be quoted outside of the court as if

           17   we had changed the department's position or purported to put

           18   it forth.

           19               THE COURT:    I understand the solicitor general

10:36:54   20   makes those calls.

           21               MR. GLOVER:    Thank you, your Honor.

           22               THE COURT:    Thank you.

           23               Mr. Olson, anything further?

           24               MR. OLSON:    Nothing further, your Honor.

10:37:00   25               THE COURT:    All right.   Thank you.
       Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.548 Page 59 of 60
                                                                                    59


            1             Well, thank you for your presentations here today,

            2   and I'll get an opinion out as quick as I can.         I know we

            3   are up against a late March date, so we will do the best we

            4   can to get it out.

10:37:16    5             Thank you.

            6             COURT CLERK:    All rise, please.

            7             Court is in recess.

            8        (At 10:37 a.m. proceedings concluded.)

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
Case 1:18-cv-01429-PLM-RSK ECF No. 56 filed 05/13/19 PageID.549 Page 60 of 60
                                                                             60


  1

  2

  3                            C E R T I F I C A T E

  4

  5            I, Kathleen S. Thomas, Official Court Reporter for the

  6     United States District Court for the Western District of

  7     Michigan, appointed pursuant to the provisions of Title 28,

  8     United States Code, Section 753, do hereby certify that the

  9     foregoing is a true and correct transcript of proceedings

 10     had in the within-entitled and numbered cause on the date

 11     hereinbefore set forth; and I do further certify that the

 12     foregoing transcript has been prepared by me or under my

 13     direction.

 14

 15

 16                                /s/
                                 _____________________________________
 17
                                 Kathleen S. Thomas, CSR-1300, RPR
 18                              U.S. District Court Reporter
                                 410 West Michigan
 19                              Kalamazoo, Michigan   49007

 20

 21

 22

 23

 24

 25
